        Case 1:19-cv-01038-EAW Document 16 Filed 03/01/21 Page 1 of 16



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_____________________________________

LISA D.,

                       Plaintiff,
                                                         DECISION AND ORDER
              v.
                                                         1:19-CV-01038 EAW
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.
______________________________________



                                    INTRODUCTION

       Represented by counsel, plaintiff Lisa D. (“Plaintiff”) brings this action pursuant to

Title II of the Social Security Act (the “Act”), seeking review of the final decision of the

Commissioner of Social Security (the “Commissioner,” or “Defendant”) denying her

application for disability insurance benefits (“DIB”). (Dkt. 1). This Court has jurisdiction

over the matter pursuant to 42 U.S.C. § 405(g). Presently before the Court are the parties’

cross-motions for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules

of Civil Procedure (Dkt. 12; Dkt. 13), and Plaintiff’s reply (Dkt. 14). For the reasons

discussed below, the Commissioner’s motion (Dkt. 13) is granted and Plaintiff’s motion

(Dkt. 12) is denied.




                                            -1-
        Case 1:19-cv-01038-EAW Document 16 Filed 03/01/21 Page 2 of 16



                                    BACKGROUND

       Plaintiff protectively filed her application for DIB on October 11, 2016. (Dkt. 7 at

13, 64).1 In her application, Plaintiff alleged disability beginning September 16, 2014. (Id.

at 13, 151). Plaintiff’s application was initially denied on December 21, 2016. (Id. at 13,

65-69). At Plaintiff’s request, a hearing was held before administrative law judge (“ALJ”)

Rosanne M. Dummer on August 16, 2018, with Plaintiff appearing in person in Buffalo,

New York, and the ALJ presiding via video from Falls Church, Virginia. (Id. at 13, 33-

55). On September 5, 2018, the ALJ issued an unfavorable decision. (Id. at 10-27).

Plaintiff requested Appeals Council review; her request was denied on June 10, 2019,

making the ALJ’s determination the Commissioner’s final decision. (Id. at 4-9). This

action followed.

                                  LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the [Social Security Administration (“SSA”)], this

Court is limited to determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct legal standard.” Talavera

v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.

§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is

supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more



1
       When referencing the page number(s) of docket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.

                                            -2-
        Case 1:19-cv-01038-EAW Document 16 Filed 03/01/21 Page 3 of 16



than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990) (holding that review of the Secretary’s decision is not de novo and that the

Secretary’s findings are conclusive if supported by substantial evidence). However, “[t]he

deferential standard of review for substantial evidence does not apply to the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)

(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

II.   Disability Determination

      An ALJ follows a five-step sequential evaluation to determine whether a claimant

is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,

470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in

substantial gainful work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not

disabled. If not, the ALJ proceeds to step two and determines whether the claimant has an

impairment, or combination of impairments, that is “severe” within the meaning of the Act,

in that it imposes significant restrictions on the claimant’s ability to perform basic work

activities. Id. § 404.1520(c). If the claimant does not have a severe impairment or




                                           -3-
        Case 1:19-cv-01038-EAW Document 16 Filed 03/01/21 Page 4 of 16



combination of impairments, the analysis concludes with a finding of “not disabled.” If

the claimant does have at least one severe impairment, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). Id. § 404.1520(d). If the impairment meets or medically

equals the criteria of a Listing and meets the durational requirement (id. § 404.1509), the

claimant is disabled. If not, the ALJ determines the claimant’s residual functional capacity

(“RFC”), which is the ability to perform physical or mental work activities on a sustained

basis, notwithstanding limitations for the collective impairments. See id. § 404.1520(e).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC

permits the claimant to perform the requirements of his or her past relevant work. Id.

§ 404.1520(f). If the claimant can perform such requirements, then he or she is not

disabled. If he or she cannot, the analysis proceeds to the fifth and final step, wherein the

burden shifts to the Commissioner to show that the claimant is not disabled.              Id.

§ 404.1520(g). To do so, the Commissioner must present evidence to demonstrate that the

claimant “retains a residual functional capacity to perform alternative substantial gainful

work which exists in the national economy” in light of the claimant’s age, education, and

work experience. Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation omitted);

see also 20 C.F.R. § 404.1560(c).




                                            -4-
        Case 1:19-cv-01038-EAW Document 16 Filed 03/01/21 Page 5 of 16



                                          DISCUSSION

I.     The ALJ’s Decision

       In determining whether Plaintiff was disabled, the ALJ applied the five-step

sequential evaluation set forth in 20 C.F.R. § 404.1520. Initially, the ALJ determined that

Plaintiff last met the insured status requirements of the Act on December 31, 2015. (Dkt.

7 at 15). At step one, the ALJ determined that Plaintiff had not engaged in substantial

gainful work activity from September 16, 2014, the alleged onset date, through December

31, 2015, the date last insured. (Id.).

       At step two, the ALJ found that through the date last insured Plaintiff suffered from

the severe impairments of: left knee derangement with arthroscopic surgery; lumbar and

cervical spine discogenic and degenerative disc disease, status post 2013 microdiscectomy;

obesity; and right elbow epicondylitis. (Id. at 16). The ALJ further found that Plaintiff

suffered from the nonsevere impairments of: hypothyroidism; gastroesophageal reflux; dry

eyes; and cataracts. (Id.).

       At step three, the ALJ found that through the date last insured Plaintiff did not have

an impairment or combination of impairments that met or medically equaled the severity

of any Listing. (Id.).

       Before proceeding to step four, the ALJ determined that through the date last insured

Plaintiff retained the RFC to perform light work as defined in 20 C.F.R. § 404.1567(b),

with the additional limitations that Plaintiff could:

       lift/carry twenty pounds occasionally and ten pounds frequently; sit six of
       eight hours, two hours at a time; and stand/walk six of eight hours a day, two
       hours at a time. She could frequently reach overhead; she could occasionally
       operate foot controls. [Plaintiff] could occasionally climb ramp/stairs,
                                             -5-
        Case 1:19-cv-01038-EAW Document 16 Filed 03/01/21 Page 6 of 16



       balance, and stoop. She should not climb ladders/scaffolds, kneel, crouch,
       crawl or work at unprotected heights. [Plaintiff] could occasionally work
       around mechanical parts, operate a motor vehicle, and tolerate exposure to
       humidity/wetness, extreme[] cold/hear and vibration. She could frequently
       tolerate exposure to pulmonary irritants and exposure to vibrations.2

(Id. at 17). At step four, the ALJ found, relying on the testimony of a vocational expert

(“VE”), that through the date last insured Plaintiff was capable of performing her past

relevant work as a recruiter, general office worker, and admissions coordinator. (Id. at 23).

Accordingly, the ALJ found that Plaintiff was not disabled as defined in the Act. (Id. at

24).

II.    The ALJ’s Decision is Supported by Substantial Evidence and Free from
       Reversible Error

       Plaintiff asks the Court to reverse or, in the alternative, remand this matter to the

Commissioner, arguing: (1) the ALJ erred in adopting the opinion of non-examining and

non-treating medical expert Dr. Lee Fischer; (2) the ALJ improperly weighed the opinions

of Plaintiff’s treating orthopedists and treating chiropractor; (3) the ALJ failed to satisfy

her duty to develop the record; and (4) the ALJ performed an inadequate assessment of

Plaintiff’s credibility. The Court has considered these arguments and finds them without

merit, for the reasons set forth below.




2
       Although Plaintiff has not raised this issue, the Court notes that there is an internal
inconsistency in the ALJ’s RFC finding, inasmuch as it states both that Plaintiff can tolerate
only occasional exposure to vibration and that she can tolerate frequent exposure to
vibration. However, the past relevant work that Plaintiff was found capable of performing
does not involve any exposure to vibration, and so the error is harmless. See Dictionary of
Occupational Titles 166.267-010, 1991 WL 647347; id. 219.362-010, 1991 WL 671953;
id. 915.133-010, 1991 WL 68786.
                                            -6-
        Case 1:19-cv-01038-EAW Document 16 Filed 03/01/21 Page 7 of 16



       A.     Assessment of Dr. Fischer’s Opinion

       Pursuant to the HALLEX, “a manual that provides the Social Security

Administration with a set of guidelines and procedures,” Dority v. Comm’r of Soc. Sec.,

No. 7:14-CV-00285 GTS, 2015 WL 5919947, at *5 (N.D.N.Y. Oct. 9, 2015), an ALJ has

the discretion to obtain an opinion from a medical expert, “either in testimony at a hearing

or in responses to written interrogatories,” for numerous reasons, including for assistance

in determining whether a claimant’s impairment meets a Listing and to help “clarify and

explain the evidence or help resolve a conflict because the medical evidence is

contradictory, inconsistent, or confusing.” HALLEX, 1-2-5-34. When to Obtain Medical

Expert Opinion, available online at https://www.ssa.gov/OP_Home/hallex/I-02/I-2-5-

34.html; see also Jeffrey C. v. Berryhill, No. 6:18-CV-505 FJS DJS, 2019 WL 3361256, at

*5 (N.D.N.Y. May 22, 2019 (“[A]n ALJ has discretion to call a medical expert to assist

with determining the impact of a claimant's impairments.”), adopted, 2019 WL 2482087

(N.D.N.Y. June 14, 2019).

       In this case, the ALJ submitted written interrogatories to Dr. Fischer on July 25,

2018, asking numerous questions regarding Plaintiff’s functional abilities and whether her

impairments met a Listing. (Dkt. 7 at 866-78). Dr. Fischer submitted a response to the

ALJ’s interrogatories on August 3, 2018, including a medical source statement regarding

Plaintiff’s ability to perform work-related activities. (Id. at 880-98). In her decision, the

ALJ afforded Dr. Fischer’s opinion “significant weight,” explaining that he had performed

a longitudinal review of the medical evidence, that his opinions were consistent with the



                                            -7-
        Case 1:19-cv-01038-EAW Document 16 Filed 03/01/21 Page 8 of 16



overall record, and that he is board certified in family medicine and recognized by the

Commissioner as a medical expert. (Id. at 23).

       The Court finds no error in the ALJ’s assessment of Dr. Fischer’s opinion. Plaintiff

contends that Dr. Fischer’s opinion is not consistent with the overall record, but merely

cites to evidence that she contends the ALJ should have weighed differently. For example,

Plaintiff notes that in opining as to whether Plaintiff met or equaled any Listings, Dr.

Fischer “cited to MRI of the spine from October of 2014, EMGs from 2014, a left knee

MRI from 2014, and the consultative examiner’s finding” in reaching his determinations,

but claims that “the record contains clinical findings and additional diagnostic reports” that

support a contrary finding. (Dkt. 12-1 at 24). However, “whether there is substantial

evidence supporting [Plaintiff’s] view is not the question here; rather, [the Court] must

decide whether substantial evidence supports the ALJ’s decision.” Bonet ex rel. T.B. v.

Colvin, 523 F. App’x 58, 59 (2d Cir. 2013). Plaintiff’s disagreement with the weight that

Dr. Fischer gave various evidence may establish that “reasonable minds would disagree as

to whether [Plaintiff] is disabled,” id., but that is not a basis for reversal or remand.

       Plaintiff also argues that the ALJ failed to sufficiently identify the other evidence of

record supporting Dr. Fischer’s opinions. The Court disagrees. The ALJ clearly set forth

the following evidence that supported Dr. Fischer’s conclusions: the opinion of

consultative examiner Dr. Donna Miller, who examined Plaintiff on October 15, 2015, and

opined that Plaintiff had only mild limitations for heavy lifting/carrying, kneeling,

squatting, pushing, and pulling; Dr. Miller’s physical examination, which showed that

Plaintiff could perform a full square, had a normal gait, had a full range of motion in her

                                             -8-
        Case 1:19-cv-01038-EAW Document 16 Filed 03/01/21 Page 9 of 16



shoulders, elbows, forearms, wrists, knees, and ankles, and had 5/5 strength in all

extremities and 5/5 grip strength; an opinion from a treating orthopedist in October 2015

that Plaintiff could “resume full and unrestricted work duties with the right elbow”; normal

EMG/nerve conduction studies of the upper and lower extremities in November 2014; the

objective medical evidence cited by Dr. Fischer (including cervical and lumbar spine MRIs

in October 2014 showing no significant herniation and EMGs of the cervical and lumbar

spine in November 2014 that were normal and negative for radiculopathy); Plaintiff’s

largely normal daily functioning; and physical examination at an orthopedic follow up in

November 2015 showing that Plaintiff had a normal gait without assistive device, intact

sensation, and 5/5 strength bilaterally in the upper and lower extremities. (Dkt. 7 at 18-

23). It was not error for the ALJ to rely on Dr. Fischer’s expert assessment of this evidence

in determining Plaintiff’s RFC.

       B.     Assessment of Other Medical Opinions of Record

       Plaintiff also argues that the ALJ erred in assessing the opinions of her treating

orthopedists and her treating chiropractor. The Court again disagrees.

       Because Plaintiff’s claim was filed before March 27, 2017, the ALJ was required to

apply the treating physician rule, under which a treating physician’s opinion is entitled to

“controlling weight” when it is “well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial evidence

in [the] case record[.]” 20 C.F.R. § 404.1527(c)(2). Under the treating physician rule, if

the ALJ declines to afford controlling weight to a treating physician’s medical opinion, he

or she “must consider various factors to determine how much weight to give to the

                                            -9-
       Case 1:19-cv-01038-EAW Document 16 Filed 03/01/21 Page 10 of 16



opinion.” Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (internal quotation marks

omitted). These factors include:

       (i) the frequency of examination and the length, nature and extent of the
       treatment relationship; (ii) the evidence in support of the treating physician’s
       opinion; (iii) the consistency of the opinion with the record as a whole; (iv)
       whether the opinion is from a specialist; and (v) other factors brought to the
       Social Security Administration’s attention that tend to support or contradict
       the opinion.

Id. “An ALJ’s failure to explicitly apply the[se] . . . factors when assigning weight at step

two is a procedural error.” Estrella v. Berryhill, 925 F.3d 90, 96 (2d Cir. 2019) (quotation

omitted). However, such error is harmless if “a searching review of the record” confirms

“that the substance of the treating physician rule was not traversed.” Id. (quotations

omitted).

       Whatever weight the ALJ assigns to the treating physician’s opinion, he must “give

good reasons in [his] notice of determination or decision for the weight [he gives to the]

treating source’s medical opinion.” 20 C.F.R. § 404.1527(c)(2); see also Harris v. Colvin,

149 F. Supp. 3d 435, 441 (W.D.N.Y. 2016) (“A corollary to the treating physician rule is

the so-called ‘good reasons rule,’ which is based on the regulations specifying that ‘the

Commissioner “will always give good reasons”’ for the weight given to a treating source

opinion.” (quoting Halloran, 362 F.3d at 32)). “Those good reasons must be supported by

the evidence in the case record, and must be sufficiently specific. . . .” Harris, 149 F. Supp.

3d at 441 (internal quotation marks omitted).

       In this case, after suffering from a motor vehicle accident in September 2014,

Plaintiff was seen by various orthopedists, who stated on a number of occasions that she

had a temporary total disability precluding her from returning to her work as a shift
                                            - 10 -
       Case 1:19-cv-01038-EAW Document 16 Filed 03/01/21 Page 11 of 16



supervisor/lead parking attendant. (See Dkt. 7 at 22). The ALJ gave these opinion “limited

weight,” because: (1) the standard for assessing disability is different in the workers’

compensation context than in the social security context; (2) these opinions were all for

limited duration and Plaintiff’s capabilities were improving during the relevant time period;

(3) physical examination shortly before the date last insured showed only minor

abnormalities; and (4) Dr. Fischer opined that these opinions were not supported by the

evidence of record. (Id. at 22-23).

       The Court finds no reversible error in the ALJ’s consideration of the opinions of

Plaintiff’s orthopedists. While the ALJ did not explicitly walk through the factors of the

treating physician rule, the ALJ’s decision notes these physicians’ specialties and the time

frame and context in which they treated and examined Plaintiff. Further, the ALJ gave

good reasons for affording limited weight to these opinions. The Court notes as an initial

matter that the ALJ was mistaken when she stated that the opinions were offered in a

workers’ compensation context; although there are some references to workers’

compensation in the record (see, e.g., Dkt. 7 at 489), the Commissioner concedes these

opinions were actually issued for purposes of Plaintiff’s insurance claim and lawsuit related

to her accident (Dkt. 13-1 at 22). Nevertheless, the ALJ’s error about the context in which

these statements were issued does not change the fact that they simply opined on the

ultimate issue of disability, which is “reserved to the Commissioner”—in other words, “[a]

treating physician's statement that the claimant is disabled cannot itself be determinative.”

Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999) (citation omitted). The ALJ accordingly



                                           - 11 -
        Case 1:19-cv-01038-EAW Document 16 Filed 03/01/21 Page 12 of 16



did not err in declining to afford controlling weight to Plaintiff’s treating orthopedists on

this issue.

       The ALJ further explained that the treating orthopedists’ opinions were inconsistent

with the evidence of record, including Plaintiff’s objective physical examination in

November 2015, and with Dr. Fischer’s opinion. These are appropriate, good reasons to

afford less than controlling weight to a treating physician’s opinion, and the Court finds no

error in the ALJ’s assessment.

       Turning to the opinions of Plaintiff’s treating chiropractor, the Court notes that

under the regulations applicable to Plaintiff’s claims, a chiropractor is not an acceptable

medical source, and accordingly, the ALJ was not required to apply the treating physician

rule in assessing these opinions. See Brush v. Berryhill, 294 F. Supp. 3d 241, 259

(S.D.N.Y. 2018) (“[A]n ALJ is not required to give a chiropractor’s opinions controlling

weight under the Commissioner's regulations for treating sources.”). In any event, the ALJ

considered the treating chiropractor’s opinions and found them inconsistent with the

evidence of record, including Dr. Fischer’s opinion; this was within her discretion and does

not warrant reversal or remand.

       C.     Duty to Develop the Record

       The Court further rejects Plaintiff’s argument that the ALJ failed to discharge her

duty to develop the record. “Although the claimant has the general burden of proving that

he or she has a disability within the meaning of the Act, because a hearing on disability

benefits is a non-adversarial proceeding, the ALJ generally has an affirmative obligation

to develop the administrative record.” Ubiles v. Astrue, No. 11-CV-6340T(MAT), 2012

                                           - 12 -
       Case 1:19-cv-01038-EAW Document 16 Filed 03/01/21 Page 13 of 16



WL 2572772, at *7 (W.D.N.Y. July 2, 2012) (internal quotations omitted). Here, Plaintiff

contends that the ALJ was obligated to recontact her treating orthopedists and treating

chiropractor for additional information. However, “[t]he duty to recontact arises only if

the ALJ lacks sufficient evidence in the record to evaluate the doctor’s findings. . . . Where

the record before the ALJ is complete enough to form a determination as to plaintiff’s

disability, the ALJ is not required to recontact a medical source.” Raftis v. Comm’r of Soc.

Sec., No. 5:17-CV-0514 (WBC), 2018 WL 1738745, at *6 (N.D.N.Y. Apr. 6, 2018) (citing

Guillen v. Berryhill, 697 F. App’x 107, 108 (2d Cir. 2017)). In this case, the record before

the ALJ, including Plaintiff’s testimony and treatment records and the opinions of Dr.

Miller and Dr. Fischer, was sufficient to assess the opinions of Plaintiff’s treating

orthopedists and treating chiropractor and to determine whether Plaintiff was disabled. The

ALJ was accordingly under no obligation to recontact Plaintiff’s treatment providers or to

otherwise further develop the record. See Varalyn B. v. Commissioner, No. 5:18-CV-

978(ATB), 2019 WL 5853388, at *5 (N.D.N.Y. Nov. 8, 2019) (“Despite the duty to

develop the record, remand is not required where the record contains sufficient evidence

from which the ALJ can assess the claimant’s RFC.”).

       D.     Assessment of Plaintiff’s Credibility

       Finally the Court finds no error in the ALJ’s assessment of Plaintiff’s credibility.3

The ALJ, who has the “opportunity to observe witnesses’ demeanor, candor, fairness,


3
       The SSA has adopted the use of the term “consistency” rather than “credibility.”
See Social Security Ruling 16-3p, https://www.ssa.gov/OP_Home/rulings/di/01/SSR2016-
03-di-01.html. However, the underlying standards have not changed, and Plaintiff
specifically refers to the ALJ having performed a “credibility assessment” (Dkt. 12-1 at
27). Accordingly, the Court has used the term credibility in its discussion.
                                           - 13 -
       Case 1:19-cv-01038-EAW Document 16 Filed 03/01/21 Page 14 of 16



intelligence and manner of testifying,” is “best-positioned to make accurate credibility

determinations.” Whiting v. Astrue, No. CIV.A. 1:12-274, 2013 WL 427171, at *6,

(N.D.N.Y. Jan. 15, 2013), adopted, 2013 WL 427166, (N.D.N.Y. Feb. 4, 2013). As such,

“credibility findings of an ALJ are entitled to great deference and therefore can be reversed

only if they are patently unreasonable.” Perez v. Barnhart, 440 F. Supp. 2d 229, 235

(W.D.N.Y. 2006) (quotation omitted).

       In assessing the credibility of a claimant’s subjective complaints, the regulations

applicable to Plaintiff’s claims require ALJs to employ a two-step inquiry. Meadors v.

Astrue, 370 F. App’x 179, 183 (2d Cir. 2010). “First, the ALJ must determine whether the

claimant suffers from a ‘medically determinable impairment[ ] that could reasonably be

expected to produce’” her symptoms. Id. (quoting 20 C.F.R. § 404.1529(c)(1) ). “Second,

the ALJ must evaluate the intensity and persistence of those symptoms considering all of

the available evidence; and, to the extent that the claimant’s [subjective] contentions are

not substantiated by the objective medical evidence, the ALJ must engage in a credibility

inquiry.” Id. The ALJ applied the two-step inquiry in this case and determined that

Plaintiff’s subjective complaints were not fully credible. (Dkt. 7 at 21).

       Plaintiff contends that the ALJ improperly concluded that Plaintiff’s “rather normal

daily functioning” was inconsistent with her subjective complaints. (Dkt. 12-at at 28).

More specifically, Plaintiff contends that the ALJ did not accurately summarize Plaintiff’s

testimony. The Court disagrees. As the ALJ correctly noted, Plaintiff reported being able

to independently care for herself, including maintaining hygiene, cooking, cleaning,

shopping, doing laundry, driving, and managing her finances. (Dkt. 7 at 22). Plaintiff was

                                           - 14 -
       Case 1:19-cv-01038-EAW Document 16 Filed 03/01/21 Page 15 of 16



further able to socialize and engage in leisure activities such as visiting the mall,

maintaining relationships with friends and family members, watching television, and

teaching religious education. (Id. at 21-22). The ALJ did not err in concluding that these

activities were “rather normal,” despite Plaintiff having also testified to needing breaks and

sometimes having trouble concentrating or requiring assistance. (See Dkt. 12-1 at 28).

       Further, contrary to Plaintiff’s argument, the ALJ did not find that she was capable

of holding down employment because she was able to engage in activities of daily living.

Instead, the ALJ found that Plaintiff’s activities of daily living were inconsistent with the

level of impairment she claimed. In considering activities of daily living, “[t]he issue is

not whether the clinical and objective findings are consistent with an inability to perform

all substantial [gainful] activity, but whether plaintiff’s statements about the intensity,

persistence, or functionally limiting effects of his symptoms are consistent with the

objective medical and other evidence.” Morris v. Comm’r, No. 5:12-CV-1795 MAD/CFH,

2014 WL 1451996, at *6 (N.D.N.Y. Apr. 14, 2014). This is so because “[o]ne strong

indication of credibility of an individual’s statements is their consistency, both internally

and with other information in the record.” Id. Here, the ALJ appropriately concluded that

Plaintiff’s self-reported activities of daily living were inconsistent with her subjective

complaints; this was not error. See Farszmil v. Comm’r of Soc. Sec., No. 1:19-CV-00390

EAW, 2020 WL 3496296, at *5 (W.D.N.Y. June 29, 2020).

       In sum, having consider Plaintiff’s arguments and the record as a whole, the Court

finds no basis for reversal or remand.



                                            - 15 -
       Case 1:19-cv-01038-EAW Document 16 Filed 03/01/21 Page 16 of 16



                                     CONCLUSION

       For the foregoing reasons, the Commissioner’s motion for judgment on the

pleadings (Dkt. 13) is granted and Plaintiff’s motion for judgment on the pleadings

(Dkt. 12) is denied. The Clerk of Court is directed to enter judgment and close this case.

       SO ORDERED.


                                                   ________________________________
                                                   ELIZABETH A. WOLFORD
                                                   United States District Judge
Dated: March 1, 2021
       Rochester, New York




                                          - 16 -
